The Chancellor.
This is an application for the taxation of sheriff’s fees on the sale of mortgaged premises under proceedings for foreclosure. The amount reported to be due to the complainant on his mortgage was $240.92, and the question is as to the construction of the act of March 13th, 1879 (P. L. of 1879 p. 177), so far as sheriff’s execution fees are concerned. The act is as follows:
“In all foreclosures of mortgages and the sale of mortgaged premises, where the amount due dops not exceed i?300, the fees of the solicitor, clerk, chancellor, master and examiner, sheriff, or any other official, are hereby reduced one-half of the amount now fixed by law.”
The amount due for principal, interest and costs at the time of the sale determines the question whether the reduction is to be made in the sheriff’s execution fees or not. Those items all enter into the computation of the amount then due. The sheriff’s execution fees themselves, it is needless to say, do not.. The test is not the amount decreed to be due for principal and interest on the mortgage. The taxed costs are as much part of the amount due at the time of the sale as the principal and interest of the mortgage. By the act of March 10th, 1879 (P. L. of 1879 p. 102), the percentage of sheriffs, on sales under execution, where the sum raised was $1,000 or less, was fixed at one per centum, and that was the rate fixed in such case when the law under consideration was passed. The act of March 10th was indeed subsequently repealed. P. L. of 1882 p. 88. But the act of March 17th was not and has never been altered. It reduces the fees, where the amount due does not exceed $300, one-half of the amount then fixed by law; that is, from the amount now fixed by law one-half of the amount then fixed by law is to be taken, in order to ascertain the legal execution fees of the sheriff.